Citation Nr: 1450358	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  14-14 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from February 1943 to March 1946 and from September 1950 to May 1952.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a heart disability secondary to posttraumatic stress disorder (PTSD) and the issue of entitlement to special monthly dependency and indemnity compensation under 38 C.F.R. § 3.351(a)(2) due to the Veteran's wife's health have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). (See April 2014 VA Form 21-526EZ and September 2013 VA medical records.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran is not blind or nearly blind in both eyes; is not institutionalized in, or confined to, a nursing home or other facility due to physical or mental incapacity; and does not need regular aid and assistance to perform activities necessary for daily living.

CONCLUSION OF LAW

The criteria for SMC based on the need for the regular aid and attendance of another person have not been met. 38 U.S.C.A. § 1114 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.350 , 3.352 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in September 2012. 

The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  The claims file includes a September 2012 VA examination report for aid and attendance, October 2012 VA examination reports on individual service-connected disabilities, a July 2013 hand and finger Disability Benefits Questionnaire, and an April 2014 VA examination report for aid and attendance.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person. 38 C.F.R. § 3.351(b).  A veteran will be considered in need of aid and attendance if he or she is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a). 38 C.F.R. § 3.351(c) . 

Under 38 C.F.R. § 3.352(a), the following criteria will be accorded consideration in determining the need for regular aid and attendance: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 

It is not required that all of the disabling conditions enumerated be found to exist before a favorable ruling may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that a veteran's condition is such that it would require him or her to be in bed.  They must be based on the actual requirements of personal assistance from others. 38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Analysis

The Veteran is service connected for bilateral hearing loss disability, PTSD, fracture of the left carponavicular bone with resection, and tinnitus; his combined rating is 100 percent.

The Veteran was hospitalized in early 2012 for nonservice-connected disabilities.  A March 2012 VA clinical record reflects that the Veteran was being discharged to home soon and was concerned because he "is not quite back to his functional status baseline.  [The Veteran] is the primary caregiver for elderly wife.  [The Veteran is] concerned that he may need some extra help in his home."

A May 2012 VA psychiatry attending note reflects that the Veteran had "one medical problem after another since [January 2012].  He had been in out of hospitals and long term care facilities with pneumonia, heart problems, and falls.  It was noted that he was back home but depends on friends to drive him around.

A September 2012 VA examination report for the Veteran for Aid and Attendance reflects that the Veteran "is quite elderly (88 years old) with difficulty getting around.  He uses a walker and must also help his wife who is also quite elderly (80 years old) and she is unable to drive."  It was noted that he can perform all functions of self-care.  It was also noted that the "Veteran usually has someone help him with the shopping and other things he needs to do, but if nobody is available, he will leave the home to get the groceries, go to the medical appointments, etc."  The Veteran had a slow antalgic gait consistent with his age, and used a walker for balance. 

With regard to the Veteran's left wrist, a September 2012 VA examination report reflects that the Veteran reported that the condition had healed with only residual pain and decreased range of motion initially, but with the Veteran's advancing age, the condition worsened.  The Veteran reported constant pain overall, but decreased motion in the winter time, and that he must wear a brace in the winter time.  Upon examination, he had flexion to 20 degrees with pain beginning at 0 degrees.  He had wrist dorsiflexion to 5 degrees with pain beginning at 0 degrees.  After repetitive use testing, range of motion of flexion was to 15 degrees.  The examiner found that the Veteran had ankylosis in an unfavorable position.  The examiner also opined that the Veteran would be unable to perform any employment that required the use of his left hand, because he is unable to grip, grab, pull, lift, carry, push or pull with the left hand. 

An October 2012 VA examination report for the Veteran's hearing loss disability reflects that the Veteran reported that he wears hearing aids, however, even with the hearing aids, he is challenged to understand conversations. 

An October 2012 VA examination report for the Veteran's PTSD reflects that the Veteran had a GAF score of 45, and that his level of occupational and social impairment was best summarized as "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  It was noted that the Veteran does crossword puzzles, word searches, and searches on the internet.  He attended PTSD support groups twice a week, and frequented restaurants every night, but does not drive due to flashbacks.

A July 2013 MSLA Hand and Finger DBQ (Disability Benefits Questionnaire) report reflects that the Veteran reported that his pain in the left wrist has gotten progressively worse over the last five to ten years.  The Veteran reported weakness in the hand, and that he was unable to grasp objects for more than a few seconds.  He also reported that any movement in the wrist aggravates the pain.  It was noted that the Veteran is right hand dominant.  Upon examination, the Veteran had pain with movement.  It was noted that the Veteran did not have ankylosis of the thumbs and/or fingers.  The functional impact was noted to be that the Veteran had decreased range of motion of the left wrist, decreased grip strength of the left hand, and was unable to grasp objects using the left hand for longer than two minutes secondary to pain.

A September 2013 VA psychiatry attending note reflects that the Veteran was worried that he and his wife need closer care.  The Veteran reported that his wife was in bed six out of seven days.  Another September 2013 VA note reflects that the Veteran was transferring his care from the Loma Linda, VA medical center to a new clinic due to difficulty with commuting to Loma Linda.  It was noted that the Veteran takes care of his wife who has been bedridden for the last two years due to health related problems.  The Veteran denied current complaints with the exception of left wrist pain.  

February 2014 VA clinical records reflect that the Veteran reported the need for refills for pain medication for his nonservice-connected back disability.

A February 2014 Social Work note reflects that the Veteran requested some assistance to take care of his wife and himself at home.  The social worker stated that she considers that the Veteran and his disabled wife will benefit from aid and attendance.  

An April 2014 VA examination report (VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) reflects that the Veteran is not confined to a bed, is able to feed himself, is not legally blind (but cannot see out of the right eye), does not require nursing home care, does not require medication management, and does have the ability to manage his own financial affairs.  It was also noted that he needs help preparing meals, and needs assistance in bathing and tending to other hygiene needs.  The restriction of the upper extremity with regard to bathing or hygiene was that the Veteran could not clip his fingernails.  With regard to preparing meals, the examiner did not provide an explanation, other than the Veteran cannot open a bottle or grip objects in the left hand.  With regard to dressing, it was noted that he has a difficult time putting on socks due to his nonservice-connected back pain.  With regard to bowel or bladder control, it was noted that the Veteran had chronic constipation and urinary incontinence.  It was also noted that the Veteran has advanced age, and uses a cane and walker secondary due to poor balance.  He was noted to be able to walk to his mailbox and that he does handle his ADL's (activities of daily living) at home.  

A May 2014 VA psychiatry attending note reflects that the Veteran offered to move to assisted living due to the suggestion of his wife's doctor, but that his wife had declined.  The examiner opined that he suspected that moving to assisted living would reduce other stressors (such as trying to care for his wife when he himself had limited mobility).

The Board finds that the evidence does not support a finding that the Veteran meets the criteria for aid and assistance.  He is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.  In addition, he is not a patient in a nursing home because of mental or physical incapacity.  

Finally, the evidence does not support a need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  The Board acknowledges that the Veteran has severe limitation of the left wrist; however, the Veteran is right hand dominant.  In addition, the only noted difficulty in dressing is with regard to putting on socks due to his nonservice-connected back disability.  With regard to keeping himself ordinarily clean and presentable, the Veteran has been noted to be cleanly groomed and dressed at numerous clinical appointments (e.g. July 2009, December 2013, January 2014, March 2014, May 2014, and August 2014 VA mental health records), and has not been noted to have any assistance in this area.  The Veteran does not have frequent need of adjustment of any special prosthetic or orthopedic appliances.  The Veteran does not have an inability to feed himself through loss of coordination of upper extremities or through extreme weakness.  Although, he may have difficulty preparing meals due to an inability to open bottles and grip some things with his non-dominant hand, this is not synonymous with an inability to feed oneself, and is considered less severe.  The evidence does not reflect that the Veteran cannot attend to his wants of nature due to a service-connected disability.  

Finally, the evidence does not support a finding that he requires care or assistance on a regular basis to protect himself from hazards or dangers incident to his daily environment.  The evidence reflects that the Veteran can perform all functions of self-care (September 2012), can go shopping if necessary (September 2012), handles his activities of daily living (April 2014), and cares for his wife (May 2012, September 2012, September 2013, and May 2014).

For the reasons noted above, the criteria set out for the need for regular aid and attendance have not been met and the appeal is denied. 

The Board is sympathetic to the Veteran's situation and appreciates his honorable service and sacrifices.  Nonetheless, the evidence of record does not support his claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

ORDER

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


